Order entered January 14, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01476-CV

                 IN THE INTEREST OF C.T.H. AND H.V.H., CHILDREN

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-07021

                                           ORDER
       Before the Court is the request of Melva Key, Official Court Reporter for the 302nd

Judicial District Court for an extension of time to file the reporter’s record. We GRANT the

request and extend the time to February 10, 2020. Because this is an accelerated appeal, we

caution Ms. Key that further extension requests will be disfavored.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE